DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 8, line 2 recites the limitation “the fabric of the shade”.  There is insufficient antecedent basis for this limitation in the claim language.  Furthermore, it is unclear as to whether the shade is intended to include a portion formed from a fabric material, or whether the intent of the limitation is that the mounting element of the shade is distinct and spaced from a support structure of the fabricated shade.  For the purpose of examination, the examiner understands this limitation such that the shade is formed of a fabric material and the mounting element is distinct and spaced from a support structure of the fabric.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being  by anticipated by Masina (US 7,073,919).
With regards to Claim 1, Masina discloses a lighting device comprising: a housing (comprising the housing formed by portions [75,42,72,62], see column 3 lines 41-49 and Figures 7 and 8) including a solar-power unit [76], an external surface (comprising the external surface formed by external faces of portions [72] and [75], see Figure 8), and a lighting element [62] (see column 3 lines 41-49 and Figures 7 and 8); and a shade [10] extending from the external surface of the housing (see column 3 lines 59-67 and Figures 6 and 7); wherein the shade [10] is releasably connected to the housing and loosely rests on the external surface of the housing when connected thereto so that the shade [10] rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade [10] to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener (see column 3 lines 59-66, column 4 lines 12-25).

With regards to Claim 2, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on a rim [71] projecting from a side of the housing (see column 3 lines 61-66 and Figures 7 and 8; rim [72] substantially projects from a side of the housing).

With regards to Claim 3, Masina discloses the lighting device as discussed above with regards to Claim 2.
Masina further discloses the side of the housing tapers in a direction away from the rim [71] (see column 3 lines 38-40 and Figure 6).

With regards to Claim 4, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on a tapering side surface [72] of the housing (see column 3 lines 61-66 and Figure 7).

With regards to Claim 5, Masina discloses the lighting device as discussed above with regards to Claim 2.
Masina further discloses the extension of the housing on a side of the rim [71] facing the interior of the shade [10] is larger than the extension on a side facing away from the interior of the shade [10] (see Figure 7; along surface [72] of the housing, the extension is larger on a side facing the interior of the shade at a bottom side of Figure 7 than on a side facing away from the interior of the shade at a top side of Figure 7).

With regards to Claim 6, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on the external surface of the housing via a mounting element (comprising the portion [11], see column 2 lines 29-32 and Figure 6) of the shade [10] (see column 4 lines 19-23 and Figures 6 and 7).

With regards to Claim 7, Masina discloses the lighting device as discussed above with regards to Claim 6.
Masina further discloses said mounting element [11] of the shade [10] is a ring (see column 4 lines 55-57 and Figure 8; the mounting element [11] is a substantially circular ring-shape and is therefore substantially a ring).

With regards to Claim 13, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] has a top opening (comprising the opening at the top of portion [11] as seen in Figure 6, see column 2 lines 25-29 and Figure 6) and a bottom opening (comprising the opening at the bottom of portion [30] as seen in Figure 6, see column 2 lines 37-41 and Figure 6), wherein the housing is arranged at least partly within the top opening (see Figure 6) and wherein the size of the bottom opening is larger than the size of the top opening (see column 2 lines 25-29, column 2 lines 64-67, and column 4 lines 12-25 and Figure 6).

With regards to Claim 14, Masina discloses the lighting device as discussed above with regards to Claim 13.
Masina further discloses the size of the bottom opening is larger than the size of the housing (see column 4 lines 12-25 and Figure 6; in order to fit the shade [10] over the housing, the size of the bottom opening must be larger than the size of the housing).

With regards to Claim 16, Masina discloses the lighting device as discussed above with regards to Claim 2.
Masina further discloses the side [72] of the housing tapers conically in a direction away from the rim [71] (see column 3 lines 33-38 and Figures 6 and 8).

With regards to Claim 17, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina further discloses the shade [10] loosely rests on a conical side surface [72] of the housing (see column 3 lines 61-66 and Figure 7).

With regards to Claim 18, Masina discloses the lighting device as discussed above with regards to Claim 7.
Masina further discloses the ring [11] is a top support element of the shade [10] (see column 3 lines 61-66 and Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masina (US 7,073,919) in view of Hsu (US 2005/0105293).
With regards to Claim 8, Masina discloses the lighting device as discussed above with regards to Claim 6.
Masina does not disclose said mounting element of the shade is distinct and spaced from a support structure of the fabric of the shade.
Hsu teaches said mounting element [311] of the shade [2] is distinct and spaced from a support structure [31] of the fabric of the shade [2] (see paragraph 21 and Figure 4), in particular, wherein the mounting element [311] is connected to the support structure [31] via one or more struts [312] (see paragraphs 23-26 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include said mounting element of the shade is distinct and spaced from a support structure of the fabric of the shade as taught by Hsu. One would have been motivated to do so in order to allow the shade to be collapsible and to support a shape of the shade when it is not collapsed (see Hsu paragraphs 6, 23, and 24).

Claims 9, 10, and 12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Masina (US 7,073,919) in view of Cohen (US 2014/0055988).
With regards to Claim 9, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina does not explicitly disclose a suspension assembly for suspending the lighting device from a surface, wherein the suspension assembly is connected to the housing.
Cohen teaches a suspension assembly (comprising the hook [110] as seen in Figure 1 and corresponding to the hook as seen in Figure 3A, see paragraphs 3, 10, and 11, and Figures 1 and 3A) for suspending the lighting device from a surface (see Figure 3), wherein the suspension assembly [110] is connected to the housing [304] (see paragraph 3 and Figures 1 and 3A; the hook [110] of the suspension assembly is substantially utilized to hang the housing [304], and is therefore substantially connected with the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly for suspending the lighting device from a surface, wherein the suspension assembly is connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).

With regards to Claim 10, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 9.
Masina does not disclose the suspension assembly comprises a hook connected to the housing via at least one cord.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly comprises a hook connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least one cord. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cord in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the hook is connected to the housing via at least one cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 12, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 9.
Masina does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing.
Cohen discloses the suspension assembly.  Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [304] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [304] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify lighting device of Masina and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 19, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 9.
Masina does not disclose the suspension assembly comprises a hook connected to the housing via at least two cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly comprises a hook connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least two cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least two cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the hook is connected to the housing via at least two cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 20, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 19.
Masina and Cohen do not explicitly disclose the at least two cords are connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit.  However, Cohen does disclose the lighting device is hung by a hook (see Cohen paragraph 3), a solar cell of the solar-power unit disposed on a top surface area of the housing to allow for ambient lighting to charge the battery of the lighting device (see Cohen paragraph 4 and Figures 1 and 3B), and at least two portions connecting the hook [110] with housing [304] extending to the top surface area of the housing [304] (see Cohen Figure 3B) which meet the housing top surface area outside of the solar cell area (see Cohen paragraphs 3 and 4 and Figures 1 and 3B). Therefore, one of ordinary skill in the art would be able to connect two cords to the housing in a surface area surrounding at least one solar cell in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include at least two cords connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit. One would have been motivated to do so in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook (see Cohen paragraphs 3 and 4).

With regards to Claim 21, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 9.
Masina does not disclose the suspension assembly comprises a hook connected to the housing via at least three cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina to include a suspension assembly comprises a hook connected to the housing as taught by Cohen.  One would have been motivated to do so in order to provide the lighting device as a hanging lantern (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least three cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A).  Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least three cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the hook is connected to the housing via at least three cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 22, Masina and Cohen disclose the lighting device as discussed above with regards to Claim 9.
Masina does not disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface.
Cohen teaches the suspension assembly.  Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface. However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [304] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [304] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Masina and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masina (US 7,073,919) in view of Richmond (US 2006/0279956).
With regards to Claim 15, Masina discloses the lighting device as discussed above with regards to Claim 1.
Masina does not explicitly disclose the shade is a collapsible shade.
Richmond teaches the shade [110] is a collapsible shade (see paragraph 101 and Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Masina to be collapsible as taught by Richmond.  One would have been motivated to do so in order to dispose the lighting device in relatively compact packaging (see Richmond paragraph 114).


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Cohen does not disclose a shade that loosely rests on an external surface of a housing when connected thereto, since the shade of Cohen is held in place by the elastomeric ring, and that since Cohen discloses the elastomeric ring is placed over the shade or fitted onto the shade to keep it in position, which teaches away from the “loosely rests” limitation of Claim 1, and due to the inner groove of the ring [312] receiving the shade of Cohen, it is incorrect to interpret the ring [114] and shade [102] of Figure 1 as the shade, and the shade [302] and ring [312] do not loosely rest on the housing because if it did, it would collapse, the examiner directs the applicant to the above rejection of at least Claim 1 over Masina.  Particularly, Masina discloses at least the shade [10] is releasably connected to the housing and loosely rests on the external surface of the housing when connected thereto so that the shade [10] rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade [10] to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener (see Masina column 3 lines 59-66, column 4 lines 12-25).  Therefore, Masina does disclose at least these limitations of amended Claim 1.
With regards to the applicant’s argument that one of ordinary skill in the art would not have received a suggestion to remove the required elastomeric ring from the lantern of Cohen by the teachings of Masina and the teachings of Hsu, or as discussed by the Examiner in relation to the rejections of Claims 5,10,12, and 19-22 over Cohen, the examiner directs the applicant to the above rejection of at least Claim 1 and notes that the Masina reference has been utilized to address at least the amended limitations of Claim 1, and the combinations of Cohen in view of Masina and of Cohen in view of Hsu are not included in the present Office Action, and none of the rejections of the Claims included in the present Office Action require removal of an elastomeric ring of Cohen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Kellmann (US 2008/0175006), which discloses at least a lighting device including a housing with a solar-power unit and a lighting element and a shade disposed on the housing substantially without being fixed to the external surface of the housing by any kind of fixing element or fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875